



SECOND AMENDMENT TO CREDIT AGREEMENT Exhibit 10.15
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 26, 2018, by and among GULF ISLAND FABRICATION, INC., a Louisiana
corporation, as borrower (“Borrower”), WHITNEY BANK, a Mississippi state
chartered bank, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), and the Lenders. Capitalized terms used but not defined
in this Amendment have the meanings given such terms in the Credit Agreement
(defined below).
RECITALS
A.    Borrower, Administrative Agent, and Lenders entered into that certain
Credit Agreement dated as of June 9, 2017 (as amended, restated or supplemented,
the “Credit Agreement”).
B.    Borrower, Administrative Agent, and Lenders have agreed to amend the
Credit Agreement, subject to the terms and conditions of this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
1.Amendment to Credit Agreement.
(a)    Section 9.4(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(c)    Dispositions of all or substantially all of the assets of Gulf Marine
Fabricators, L.P. in one or more transactions (the “Subject Disposition”);
provided that the Net Proceeds from such Dispositions are received by Borrower
as a dividend declared and made by Gulf Marine Fabricators, L.P. (through its
general and limited partners) or otherwise received by Borrower promptly and in
any event within 10 days after consummation of each transaction.”
(b)    Section 9.4(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(i)    [Reserved];”


(c)    Section 10.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“10.2 Minimum Tangible Net Worth. Borrower shall not permit at any time the sum
of Tangible Net Worth to be less than the sum of (i) $185,000,000, plus (ii) an
amount equal to 50% of Consolidated Net Income for each fiscal quarter ending
after June 30, 2017 (with no deduction for a net loss in any such fiscal quarter
except for any gain or loss in connection with the Subject Dispositions), plus
(iii) 100% of all net proceeds of any issuance of any stock or other equity
after deducting of any fees, commissions, expenses and other costs incurred in
such offering plus (iv) an amount equal to 50% of the gain on the Subject
Disposition.”







--------------------------------------------------------------------------------





2.    Conditions. This Amendment shall be effective once each of the following
have been delivered to Administrative Agent:
(a)    this Amendment executed by Borrower, Administrative Agent, and the
Lenders;
(b)    the Guarantors’ Consent and Agreement attached to this Amendment executed
by Guarantors;
(c)    such other documents as Administrative Agent may reasonably request; and
(d)    payment by Borrower of all agreed fees and expenses of Administrative
Agent and the Lenders in connection with this Amendment and the transactions
contemplated hereby.
3.    Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite company
action on the part of Borrower, (c) no other consent of any Person is required
for this Amendment to be effective, (d) the execution and delivery of this
Amendment does not violate its organizational documents, (e) no changes have
been made to the Borrower’s Organizational Documents since the date of the
certificate delivered in connection with the Credit Agreement (f) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (g) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (h) no Default or Potential Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Administrative Agent or any Lender is required for
Administrative Agent and Lenders to rely on the representations and warranties
in this Amendment.
4.    Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents remain unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment). Borrower hereby releases Administrative Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.
5.    Miscellaneous.
(a)    No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Administrative Agent’s and Lenders’ right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.


2



--------------------------------------------------------------------------------





(b)    Form. Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in Proper Form.
(c)    Headings. The headings and captions used in this Amendment Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment, the Credit Agreement, or any other Loan
Document.
(d)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.
(e)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
(f)    Multiple Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g)    Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Louisiana law.
(h)    Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, ADMINISTRATIVE AGENT, AND LENDERS AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signatures appear on the immediately following pages.]




3



--------------------------------------------------------------------------------






The Amendment is executed as of the date set out in the preamble to this
Amendment.
BORROWER:
GULF ISLAND FABRICATION, INC., a Louisiana corporation




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President




Signature Page to
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WHITNEY BANK,
a Mississippi state chartered bank, as Administrative Agent






By: /s/ Josh Jones
Name: Josh Jones
Title: Senior Vice President






Signature Page to
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------





LENDERS:


WHITNEY BANK,
a Mississippi state chartered bank, as a Lender






By: /s/ Josh Jones
Name: Josh Jones
Title: Senior Vice President









GUARANTORS’ CONSENT AND AGREEMENT
TO
SECOND AMENDMENT TO CREDIT AGREEMENT


As an inducement to the Administrative Agent and each Lender to execute, and in
consideration of the Administrative Agent and each Lender’s execution of, the
Amendment, each of the undersigned hereby consents to this Amendment and agrees
that this Amendment shall in no way release, diminish, impair, reduce or
otherwise adversely affect the obligations and liabilities of such undersigned
under the Guaranty executed by such undersigned in connection with the Credit
Agreement, or under any other Loan Documents executed by the undersigned to
secure any of the Obligations (as defined in the Credit Agreement), all of which
are in full force and effect. Each of the undersigned further represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment, (b) after giving effect
to this Amendment, it is in compliance with all covenants and agreements
contained in each Loan Document to which it is a party, and (c) after giving
effect to this Amendment, no Default or Potential Default has occurred and is
continuing. THE UNDERSIGNED HEREBY RELEASES, DISCHARGES AND ACQUITS
ADMINISTRATIVE AGENT AND EACH LENDER FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, REMEDIES, AND LIABILITIES OF EVERY KIND OR NATURE (INCLUDING
WITHOUT LIMITATION, OFFSETS, REDUCTIONS, REBATES, AND LENDER LIABILITY) ARISING
OUT OF ANY ACT, OCCURRENCE, TRANSACTION OR OMISSION OCCURRING IN CONNECTION WITH
THE GUARANTY PRIOR TO THE DATE OF THIS AMENDMENT. THIS GUARANTOR’S CONSENT AND
AGREEMENT SHALL BE BINDING UPON THE UNDERSIGNED, AND ITS PERMITTED ASSIGNS, IF
ANY, AND SHALL INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT, EACH LENDER AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.




[Signature Page Follows]




Signature Page to
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------






GUARANTORS:
GULF ISLAND, L.L.C., a Louisiana limited liability company


By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President




GULF ISLAND RESOURCES, L.L.C., a Louisiana limited liability company


By:    GULF ISLAND, L.L.C., a Louisiana limited liability company, its sole
member


By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President


GULF ISLAND SHIPYARDS, LLC, a Louisiana limited liability company


By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President


Signature Page to Guarantor’s Consent
and Agreement to Second Amendment
to Credit Agreement    



--------------------------------------------------------------------------------







GULF ISLAND SERVICES, L.L.C., a Louisiana limited liability company


By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President


GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company
By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President






GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C., a Louisiana limited liability
company
By: GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited
liability company, its sole member
 
By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President


Signature Page to Guarantor’s Consent
and Agreement to Second Amendment
to Credit Agreement    



--------------------------------------------------------------------------------







GULF MARINE FABRICATORS, L.P., a Texas limited partnership


By: GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited
liability company, its general partner
 
By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President




GULF ISLAND WORKS, LLC, a Louisiana limited liability company
By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President


GULF ISLAND EPC, LLC, a Louisiana limited liability company
By: GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member




By: /s/ David S. Schorlemer
Name: David S. Schorlemer
Title: Executive Vice President






Signature Page to Guarantor’s Consent
and Agreement to Second Amendment
to Credit Agreement    

